ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Avery, 2012 IL App (1st) 110298




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    JACQUES AVERY, Defendant-Appellant.



District & No.             First District, Fourth Division
                           Docket No. 1-11-0298


Filed                      June 21, 2012
Rehearing denied           July 24, 2012


Held                       The decision of the Illinois Supreme Court in White did not apply
(Note: This syllabus       retroactively to defendant’s claim on appeal from denial of a pro se
constitutes no part of     postconviction petition that the sentence imposed on him pursuant to a
the opinion of the court   guilty plea to first degree murder for the shooting of the victim was void
but has been prepared      because it did not include a firearm enhancement, since the new rule in
by the Reporter of         White merely mandated the application of the firearm enhancement
Decisions for the          provision of the murder statute anytime the factual basis of a plea
convenience of the         agreement included the use of a firearm and it did not affect the integrity
reader.)
                           or reputation of the judicial system.


Decision Under             Appeal from the Circuit Court of Cook County, No. 03-CR-1729; the
Review                     Hon. Dennis J. Porter, Judge, presiding.



Judgment                   Affirmed; mittimus corrected.
Counsel on                 Michael J. Pelletier, Alan D. Goldberg, Laura A. Weizeorick, and Maria
Appeal                     A. Harrigan, all of State Appellate Defender’s Office, of Chicago, for
                           appellant.

                           Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg, Miles
                           J. Keleher, and Sheilah O’Grady-Krajniak, Assistant State’s Attorneys,
                           of counsel), for the People.


Panel                      JUSTICE FITZGERALD SMITH delivered the judgment of the court,
                           with opinion.
                           Justices Pucinski and Sterba concurred in the judgment and opinion.



                                             OPINION

¶1          The defendant, Jacques Avery, was charged with multiple counts of first degree murder
        (720 ILCS 5/9-1(a)(1), (a)(2), (a)(3) (West 2000)) and one count of attempted armed robbery
        (720 ILCS 5/8-4, 18-2 (West 2000)) for his involvement in the shooting of the victim,
        Eduardo Flores. The defendant pleaded guilty to one count of first degree murder in
        exchange for a 33-year sentence and the dismissal of the remaining charges. The defendant
        subsequently filed a pro se motion to withdraw his guilty plea, which was rejected by the
        circuit court following a hearing. After the defendant’s conviction and sentence were
        affirmed on appeal (see People v. Avery, No. 1-07-3360 (2009) (unpublished order pursuant
        to Supreme Court Rule 23), appeal denied, 235 Ill. 2d 591 (2010)), the defendant filed a pro
        se petition for postconviction relief pursuant to the Post-Conviction Hearing Act (Act) (725
        ILCS 5/122-1 et seq. (West 2006)). In that petition, the defendant made several allegations,
        including that he was denied his constitutional right to effective assistance of counsel when:
        (1) his postplea counsel failed to introduce any objective evidence of the defendant’s learning
        disability at the hearing on the defendant’s motion to withdraw his guilty plea; (2) his
        appellate counsel failed to raise postplea counsel’s ineffectiveness; and (3) his trial counsel
        failed to investigate the factual basis of his plea, where the defendant had alleged that the
        police coerced a number of the State’s witnesses to present evidence against him. The circuit
        court summarily dismissed the defendant’s pro se petition as frivolous and patently without
        merit and the defendant now appeals. On appeal, the defendant abandons the contentions
        raised in his pro se petition and, for the first time, argues that we should permit him to
        withdraw his guilty plea and proceed to trial because his conviction and sentence are void
        under the recent decision of our supreme court in People v. White, 2011 IL 109616. For the
        reasons that follow, we disagree with the defendant and affirm the judgment of the circuit
        court.



                                                 -2-
¶2                                      I. BACKGROUND
¶3       On December 10, 2002, the victim Eduardo Flores was shot and killed as he was sitting
     in the driver’s seat of his delivery van. In January, the defendant was arrested in connection
     with the shooting and indicted with 15 counts of first degree murder (720 ILCS 5/9-1(a)(1),
     (a)(2), (a)(3) (West 2000)) and 1 count of attempted armed robbery (see 720 ILCS 5/8-4, 18-
     2 (West 2000)).
¶4       On April 10, 2007, the defendant and the State entered into a negotiated plea agreement.
     The defendant pleaded guilty to one count of first degree murder in exchange for a sentence
     of 33 years’ imprisonment and the dismissal of all remaining charges. Count I of the
     indictment to which the defendant pleaded guilty specifically alleged:
              “Jacques Avery committed the offense of first degree murder in that he, without
         lawful justification, intentionally or knowingly shot and killed Eduardo Flores while
         armed with a firearm ***.”
¶5       Before the defendant accepted the plea, the circuit court admonished him in accordance
     with Illinois Supreme Court Rule 402 (Ill. S. Ct. R. 402 (eff. July 1, 1997)). The court
     advised the defendant that by pleading guilty to first degree murder, he faced a sentence
     between 20 and 60 years in prison, followed by 3 years of mandatory supervised release
     (hereinafter MSR). The defendant indicated that he understood the charge, the terms of the
     plea agreement and the potential penalties.
¶6       The circuit court further advised the defendant that by pleading guilty, he was giving up
     his rights to a bench or jury trial. The court informed the defendant that if he chose to
     proceed with a trial, he would have the right to be present at trial, to call witnesses in his own
     defense and to confront the witnesses against him. The court also informed the defendant that
     if he proceeded to trial he had a right to testify on his own behalf if he chose to do so. The
     defendant stated that he understood all these rights and that he was freely and voluntarily
     relinquishing them.
¶7       The circuit court next asked the defendant if anybody had threatened or promised him
     anything (aside from the negotiated plea agreement) in return for his plea of guilty. The
     defendant responded in the negative. The circuit court also asked the defendant if he had any
     questions for the court and the defendant indicated that he did not.
¶8       The State then proceeded with the factual basis for the defendant’s plea. The State
     indicated that if the case were to proceed to trial the facts would show that on December 10,
     2002, at 4724 West Ohio Street in Chicago, the defendant ordered a pizza delivery from
     Guy’s Pizza to a series of addresses culminating at 4732 West Ohio Street. When the victim,
     Eduardo Flores, arrived to deliver the pizza, the defendant walked up to his delivery van and
     attempted to “stick him up.” The victim tried to drive away but the defendant shot him. The
     bullet from the defendant’s gun lacerated the victim’s liver, killing him.
¶9       According to the State, the facts would further show that the defendant was using the cell
     phone of an individual by the name of Mr. Williams, which is the name that the defendant
     used when he ordered the pizza. The evidence would further establish that the defendant’s
     fingerprints matched those lifted from inside the victim’s delivery van. In addition,
     eyewitnesses would identify the defendant as the individual who committed the offense.

                                                -3-
¶ 10        After defense counsel stipulated to the aforementioned facts, the circuit court accepted
       the defendant’s plea of guilty on count I of the indictment and nol-prossed the remaining
       charges. The circuit court then sentenced the defendant to 33 years in prison, assessed costs
       of $545 and credited the defendant for 1,574 days in jail.
¶ 11        On April 20, 2007, the defendant filed a pro se motion to withdraw his guilty plea as well
       as a motion for new counsel. The defendant alleged, inter alia: (1) that he was misled to
       believe that he would only have to serve 50% of his 33-year sentence; (2) that he did not
       understand the plea proceedings because of his learning disability and (3) that his trial
       counsel was ineffective. The circuit court appointed new counsel to represent the defendant
       on his motion to withdraw his guilty plea. That attorney filed a certificate pursuant to
       Supreme Court Rule 604(d) (Ill. S. Ct. R. 604(d) (eff. July 1, 2006)), attesting that she had
       consulted with the defendant, reviewed his file and the transcripts of the guilty plea and
       sentencing proceedings, and that she had determined that no amendments to the motion were
       necessary.
¶ 12        On November 8, 2007, the circuit court conducted a hearing on the defendant’s motion
       to withdraw his guilty plea. At the hearing, the defendant testified that defense counsel
       representing him at the plea hearing told him that under the plea agreement he would serve
       only 50% of his 33-year sentence. Defense counsel denied ever telling the defendant that he
       would serve only 50% of his sentence. Rather, defense counsel testified that both at his first
       meeting with the defendant, as well as on the date of the guilty plea, he advised the defendant
       that the defendant would have to serve 100% of his sentence. Defense counsel explained that
       the defendant was charged with personally discharging a firearm and initially faced a
       minimum sentence of 45 years in prison. As a result, defense counsel approached the
       prosecutor and proposed that the defendant solely be charged with murder, which carried a
       sentence between 20 to 60 years’ imprisonment. Defense counsel stated that he was aware
       that the defendant faced a minimum sentence of 45 years at 100% and that he reached an
       agreement with the State for the sentence of 33 years. Defense counsel told the defendant that
       the minimum would be 45 years if they went to trial, but that they could try to plead to less
       if the State dismissed the “personally discharged” count.
¶ 13        Defense counsel also testified that he never observed the defendant to be confused or to
       have trouble understanding the legal process. He therefore never considered ordering a
       behavioral clinical exam for the defendant.
¶ 14        After hearing all the testimony and arguments by the parties, the circuit court denied the
       defendant’s motion to withdraw his guilty plea, finding that there was no credible evidence
       to support any of the defendant’s allegations.
¶ 15        The defendant appealed the trial court’s dismissal of his pro se motion to withdraw his
       guilty plea. On appeal, he asserted that his guilty plea was void because his 33-year sentence
       fell below the minimum sentence required by statute for first degree murder, while armed
       with a firearm. See People v. Avery, No. 1-07-3360 (2009) (unpublished order pursuant to
       Supreme Court Rule 23), appeal denied, 235 Ill. 2d 591 (2010). The appellate court rejected
       the defendant’s argument and upheld the plea agreement. See Avery, No. 1-07-3360, slip op.
       at 4-7. In doing so, the court found that although “the factual basis [proffered at the plea


                                                -4-
       hearing] supported a finding of first degree murder while armed with a firearm,” “it was the
       understanding of the parties that [the defendant] was pleading guilty to first degree murder
       without an enhancement.” The court further noted that first degree murder is a lesser
       included offense of first degree murder while armed with a firearm, and that the defendant’s
       sentence was therefore proper. See Avery, No. 1-07-3360, slip op. at 4-5.
¶ 16        On October 28, 2010, the defendant filed a pro se petition for postconviction relief
       pursuant to the Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West 2006)).
       Therein the defendant first alleged that he was deprived of his constitutional right to the
       effective assistance of trial counsel where during his plea proceedings defense counsel failed
       to investigate the factual basis of his plea. The defendant specifically asserted that the police
       coerced a number of the State’s witnesses to present damaging evidence against him. Second,
       in his pro se petition, the defendant alleged that he was deprived of his right to the effective
       assistance of postplea counsel where his independent postplea counsel failed to introduce any
       evidence of the defendant’s learning disability at the hearing on the defendant’s motion to
       withdraw his plea. Finally, the defendant alleged that his appellate counsel was ineffective
       for not raising postplea counsel’s ineffectiveness.
¶ 17        In support of his petition, the defendant attached several documents, including: (1) his
       own affidavit; (2) an affidavit of fellow inmate Jonathon Meskauskas; (3) excerpts from the
       transcript of his plea proceedings and from the hearing on his motion to withdraw the guilty
       plea; and (4) two reports from York Alternative High School and Stateville Correctional
       Center, documenting the defendant’s learning disabilities.
¶ 18        On December 20, 2010, the circuit court summarily dismissed the defendant’s pro se
       petition. In a written order, the circuit court explained that the defendant’s claim regarding
       defense counsel’s ineffectiveness in failing to investigate the factual basis of the defendant’s
       plea was unsupported by any documents, affidavits, records or other evidence. The court
       similarly dismissed the defendant’s claim that postplea counsel failed to present objective
       evidence of his learning disability. The court first found this claim to be waived as it was
       based on the record and had not been raised on direct appeal. The court further found this
       claim to be rebutted by the record, which included testimony from the defendant and
       statements from postplea counsel that she investigated the defendant’s learning disability and
       did not think that additional evidence on the issue was necessary. Finally, the circuit court
       dismissed the defendant’s claim of ineffective assistance of appellate counsel for failure to
       challenge the voluntariness of his plea, as having no basis in law. The defendant now
       appeals.

¶ 19                                      II. ANALYSIS
¶ 20                  A. Whether the Defendant’s Sentence and Plea Are Void
¶ 21       On appeal, the defendant abandons the issues raised in his pro se petition and claims for
       the first time that we should permit him to vacate his guilty plea and proceed to trial because
       his conviction and sentence are void under the recent decision of our supreme court in People
       v. White, 2011 IL 109616.
¶ 22       In White, the defendant was charged with first degree murder, armed robbery and

                                                 -5-
       attempted armed robbery in connection with the shooting of a taxi cab driver. White, 2011
       IL 109616, ¶ 3. The defendant pleaded guilty to first degree murder and possession of
       contraband in a penal institution in exchange for consecutive prison sentences of 28 and 4
       years, respectively. White, 2011 IL 109616, ¶ 4. The factual basis for the plea established that
       a firearm was used in the commission of the murder offense. White, 2011 IL 109616, ¶ 4.
       Specifically, the parties stipulated that if the case proceeded to trial the evidence would show
       that the defendant and the codefendant planned to rob the taxi driver and were both inside
       the taxi when the driver was shot in the temple with a handgun. It was further stipulated that
       after the driver was shot, the defendant took the handgun from the codefendant and put it in
       his back pocket. White, 2011 IL 109616, ¶ 6.
¶ 23        The defendant subsequently filed motions to withdraw his guilty pleas. White, 2011 IL
       109616, ¶¶ 8-9. In addition to arguing that he did not understand the implication of pleading
       guilty, the defendant also alleged that he was not properly admonished about the sentencing
       range. White, 2011 IL 109616, ¶ 9. The defendant specifically argued that he was subject to
       the 15-year mandatory firearm enhancement provision of the first degree murder statute (see
       730 ILCS 5/5-8-1(a)(1)(d)(i) (West 2004)) for being armed with a firearm while committing
       the offense, and that he was therefore subject to a 35- to 70-year prison sentence rather than
       a 20- to 60-year sentence. White, 2011 IL 109616, ¶ 9. Accordingly, the defendant argued
       that the 28-year sentence he received, which was below the mandatory 35-year minimum,
       was not authorized by statute but was void, and that his plea agreement should be vacated.
       White, 2011 IL 109616, ¶ 9.
¶ 24        The trial court disagreed with the defendant and denied his motion to withdraw his guilty
       plea, but the appellate court reversed. White, 2011 IL 109616, ¶¶ 11-12. Our supreme court
       agreed with the appellate court, holding that the defendant’s sentence was void. White, 2011
       IL 109616, ¶ 20. In doing so, our supreme court in White first reiterated that courts may not
       impose a sentence inconsistent with the governing statutes even where the parties and trial
       court agree to that sentence. White, 2011 IL 109616, ¶ 20. As the court explained:
                “Once a trial court accepts a plea of guilty, it is the duty of the court to fix
            punishment. [Citations.] We have ‘repeatedly recognized the legislature has the power
            to prescribe penalties for defined offenses, and that power necessarily includes the
            authority to prescribe mandatory sentences, even if such sentences restrict the judiciary’s
            discretion in imposing sentences.’ [Citation.] A court does not have authority to impose
            a sentence that does not conform with statutory guidelines [citations] and a court exceeds
            its authority when it orders a lesser or greater sentence than that which the statute
            mandates [citation]. [Citation.] In such a case, the defendant’s sentence is illegal and
            void. [Citation.]” White, 2011 IL 109616, ¶ 20.
¶ 25        The court in White then specifically rejected the State’s theory that the intent of the
       parities to agree to a murder conviction without the sentencing enhancement was controlling.
       White, 2011 IL 109616, ¶¶ 22-26. The court reasoned that although the State can choose to
       negotiate away the firearm element when a defendant is charged with armed robbery, and
       instead charge him with the lesser offense of robbery, there is no similar separate offense of
       “ ‘armed murder’ ” or “ ‘enhanced murder’ ” that allows a similar negotiation on a murder
       charge. White, 2011 IL 109616, ¶ 26. As the court explained: “In enacting section 5-8-

                                                 -6-
       1(a)(1)(d)(i), the legislature took away any discretion the State and trial court had to fashion
       a sentence that does not include this mandatory enhancement.” White, 2011 IL 109616, ¶ 26.
¶ 26        The court then concluded that since the factual basis for the defendant’s plea established
       that the victim died of a gunshot wound, the 15-year sentencing enhancement was mandatory
       and the defendant’s 28-year sentence, which did not contain the enhancement, was void.
       White, 2011 IL 109616, ¶ 26. Accordingly, the supreme court remanded the case to the trial
       court with directions to permit the defendant to withdraw his guilty plea. White, 2011 IL
       109616, ¶ 29.
¶ 27        In the present case, citing to White, the defendant contends that just as the sentence of the
       defendant in White, his sentence here is void as it failed to comply with the mandatory
       firearm enhancement provision of the first degree murder statute (see 730 ILCS 5/5-8-
       1(a)(1)(d)(i) (West 2004)), which dictated that the minimum sentence for his charge of first
       degree murder while armed with a firearm be 35 years’ imprisonment. The defendant argues
       that under White, our supreme court has removed the State’s ability to negotiate around the
       mandatory firearm enhancement provision (730 ILCS 5/5-8-1(a)(1)(d)(i) (West 2004)) and
       that the decision in White applies retroactively to render his sentence and, thus, his guilty plea
       void.
¶ 28        The State initially contends that the defendant has waived this claim for purposes of
       appeal by failing to raise it in his postconviction petition. The State contends that our review
       is limited to those issues actually raised in the pro se petition. We acknowledge that, in
       general, a defendant must present an issue in his postconviction petition in order to preserve
       it for appeal. See People v. Jones, 211 Ill. 2d 140, 148 (2004) (“ ‘[t]he question raised in an
       appeal from an order dismissing a post-conviction petition is whether the allegations in the
       petition, liberally construed and taken as true, are sufficient to invoke relief under the Act.’
       (Emphasis added.) Thus, any issues to be reviewed must be presented in the petition filed in
       the circuit court.” (quoting People v. Coleman, 183 Ill. 2d 366, 388 (1998))); see also People
       v. Cathey, 2012 IL 111746 (holding that appellate court erroneously reached the issue of a
       prior ruling’s retroactive application to cases on collateral review when that issue was not
       raised in the defendant’s postconviction petition). However, our supreme court has
       repeatedly held that this rule of waiver does not apply to a claim alleging a void judgment
       or sentence, neither of which is subject to waiver and either of which “may be attacked at any
       time or in any court, either directly or collaterally.” People v. Thompson, 209 Ill. 2d 19, 25
       (2004). Since the defendant here solely alleges that his conviction and sentence are void, we
       will address the merits of that claim.1


               1
                 We note that in addressing this issue we find relevant that although the defendant did not
       raise the issue in his postconviction petition, he did raise it on direct appeal, specifically asserting
       that his guilty plea was void because his 33-year sentence fell below the minimum sentence required
       by statute for first degree murder while armed with a firearm. That claim, however, was rejected by
       the appellate court, before our supreme court’s decision in White. See People v. Avery, 1-07-3360
       (2009) (unpublished order pursuant to Supreme Court Rule 23), appeal denied, 235 Ill. 2d 591
       (2010). After the rejection of his claim by both the circuit and appellate courts, the defendant had
       no reason to believe that the issue remained meritorious so as to justify reraising it in his

                                                     -7-
¶ 29       The State alternatively contends that White presented a new rule of law and thus should
       not apply retroactively to the defendant’s conviction and sentence, which were finalized
       before the decision in White was announced. The State further points out that White does not
       apply to collateral proceedings such as the instant case. In the alternative, citing to People
       v. Donelson, 2011 IL App (1st) 092594, the State argues that the defendant should be
       equitably estopped from withdrawing his plea, given the prejudice to the State that would
       otherwise result. For the reasons that follow, we agree with the State.
¶ 30       We begin by addressing whether White applies retroactively to the defendant’s cause. As
       a general rule, the United States Constitution neither mandates nor prohibits the retroactive
       application of new constitutional rules of criminal procedure on collateral review. People v.
       Kizer, 318 Ill. App. 3d 238, 244 (2000) (citing Linkletter v. Walker, 381 U.S. 618, 629
       (1965)). In Teague v. Lane, 489 U.S. 288 (1989), the United State Supreme Court set forth
       the procedure for deciding the applicability of a new rule on habeas corpus collateral review,
       which our supreme court expressly adopted as applicable to new rules under the Post-
       Conviction Hearing Act. See People v. Flowers, 138 Ill. 2d 218, 237 (1990). According to
       Teague, a new rule should always be applied retroactively to cases on direct review, but
       should never be applied retroactively on collateral review, barring exceptional circumstances.
       See Teague, 489 U.S. at 305-06.
¶ 31       “Teague sets out a three-step process for deciding the applicability of a new rule on
       collateral review.” Kizer, 318 Ill. App. 3d at 245-46 (citing O’Dell v. Netherland, 521 U.S.
       151, 156 (1997), and Teague, 489 U.S. at 301).
¶ 32       “First, the court determines the date upon which the defendant’s conviction became
       final.” Kizer, 318 Ill. App. 3d at 246 (citing Teague, 489 U.S. at 301). “ ‘A state conviction
       and sentence become final for purposes of retroactivity analysis when the availability of
       direct appeal to the state courts has been exhausted and the time for filing a petition for a writ
       of certiorari has elapsed or a timely filed petition has been finally denied.’ ” Kizer, 318 Ill.
       App. 3d at 246 (quoting Caspari v. Bohlen, 510 U.S. 383, 390 (1994)).
¶ 33       “Second, the court determines whether the constitutional rule sought by the defendant
       existed when the conviction became final.” Kizer, 318 Ill. App. 3d at 246 (citing O’Dell, 521
       U.S. at 156). “If the rule existed at the time the defendant’s conviction became final, it is not
       a new rule.” Kizer, 318 Ill. App. 3d at 246. “In that case, the rule is applied on collateral
       review, since it was the law that should have been utilized in the first place.” Kizer, 318 Ill.
       App. 3d at 246. “If the rule sought by the defendant is new, however, it is generally not to
       be applied on collateral review.” Kizer, 318 Ill. App. 3d at 246. According to the Teague
       plurality, “a case announces a new rule if the result was not dictated by precedent existing
       at the time the defendant’s conviction became final.” (Emphasis in original.) Teague, 489
       U.S. at 301.
¶ 34       Third, Teague directs that if the rule is new, the court must determine whether it falls
       within one of two narrow exceptions to the Teague doctrine: (1) whether the rule in question
       places an entire category of primary conduct beyond the reach of the criminal law, or (2)


       postconviction petition.

                                                  -8-
       whether the new rule requires the observance of those procedures that are implicit in the
       concept of ordered liberty, i.e., the new rule must be aimed at improving the accuracy of trial
       and be of such importance that it alters our understanding of the bedrock procedural elements
       essential to a fair trial. Kizer, 318 Ill. App. 3d at 246-47 (citing Sawyer v. Smith, 497 U.S.
       227, 241 (1990)). “Unless one of the exceptions applies, the new rule should not be utilized
       on collateral review.” Kizer, 318 Ill. App. 3d at 246.
¶ 35       In the present case, the defendant asserts that White applies retroactively because it did
       not set forth a new rule but rather simply interpreted existing law. For the reasons that
       follow, we disagree.
¶ 36       We begin by noting that the parties do not dispute that the defendant’s conviction was
       finalized before our supreme court decided White. See Kizer, 318 Ill. App. 3d at 246 (“ ‘A
       state conviction and sentence become final for purposes of retroactivity analysis when the
       availability of direct appeal to the state courts has been exhausted and the time for filing a
       petition for a writ of certiorari has elapsed or a timely filed petition has been finally
       denied.’ ” (quoting Caspari v. Bohlen, 510 U.S. at 390)). The defendant entered his guilty
       plea on April 10, 2007. The plea and the defendant’s sentence were affirmed on direct appeal
       on November 6, 2009. The defendant filed his pro se postconviction petition on October 28,
       2010, and that petition was summarily dismissed on December 20, 2010. The decision in
       White was published on June 16, 2011, six months after the defendant’s pro se petition was
       dismissed.
¶ 37       We next consider whether White announced a new rule of law. In Teague the Supreme
       Court acknowledged that it is often difficult to determine when a new rule is announced, but
       instructed that, in general “a case announces a new rule when it breaks new ground or
       imposes a new obligation on the States or the Federal Government.” Teague, 489 U.S. at
       301. Since Teague, the United States Supreme Court has had ample opportunity to explain
       the scope of the “new rule” concept. In Butler v. McKellar, 494 U.S. 407, 415 (1990), the
       Supreme Court instructed that “the fact that a court says that its decision is within the ‘logical
       compass’ of an earlier decision, or indeed that it is ‘controlled’ by a prior decision, is not
       conclusive for purposes of deciding whether the current decision is a ‘new rule’ under
       Teague.” Further, in Saffle v. Parks, 494 U.S. 484, 488 (1990), the Supreme Court stated that
       a decision constitutes a new rule unless “a state court considering [the] claim at the time [the]
       conviction became final would have felt compelled by existing precedent to conclude that
       the rule *** was required by the Constitution.”
¶ 38       In Flowers, our supreme court explicitly adopted the Teague definition for a “new rule”
       holding that “ ‘a case announces a new rule if the result was not dictated by precedent
       existing at the time the defendant’s conviction became final.’ [Citation.]” Flowers, 138 Ill.
       2d at 239-40 (“if prior to the rule’s being established there was a significant difference of
       opinion on the issue in the lower courts, this would indicate that a decision is a new rule and
       not merely an application of an earlier decision to a different set of facts. [Citation.]”); see
       also Kizer, 318 Ill. App. 3d at 246 (“ ‘Few decisions on appeal or collateral review are
       “dictated” by what came before. Most such cases involve a question of law that is at least
       debatable, permitting a rational judge to resolve the case in more than one way. Virtually no
       case that prompts a dissent on the relevant legal point, for example, could be said to be

                                                  -9-
       “dictated” by prior decisions.’ (Emphasis in original.)” (quoting Teague, 489 U.S. at 333
       (Brennan, J., dissenting, joined by Marshall, J.))).
¶ 39        Applying these principles to the present case, we are compelled to conclude that White
       did, in fact, announce a new rule. In that respect, we note that prior to the decision in White,
       there was confusion as to whether the State could, in its discretion, negotiate pleas that did
       not include the firearm enhancement for first degree murder, even where the factual basis for
       the plea included the use of a firearm in the commission of the offense, since it was within
       the State’s discretion to determine what charges to pursue. See, e.g., People v. Jamison, 197
       Ill. 2d 135, 161 (2001) (“It has long been recognized by this court that the State’s Attorney
       is endowed with the exclusive discretion to decide which of several charges shall be brought,
       or whether to prosecute at all.”). The lack of clarity in the law prior to White is most notably
       evidenced in this court’s ruling on the defendant’s direct appeal. See Avery, No. 1-07-3360.
       As already noted above, in that appeal, the defendant contended that his guilty plea was void
       because his 33-year sentence fell below the minimum sentence required by statute for first
       degree murder while armed with a firearm. The appellate court disagreed with the defendant
       and held that his sentence was not void, despite not including the firearm enhancement,
       because “although defendant entered a negotiated guilty plea to a charge of first degree
       murder while armed with a firearm, it was the understanding of the parties that he was
       pleading guilty to first degree murder without an enhancement.” Avery, No. 1-07-3360, slip.
       op. at 4. The appellate court further noted, contrary to what White would later hold, that the
       defendant’s sentence was not void because first degree murder is a lesser included offense
       of first degree murder while armed with a firearm. Avery, No. 1-07-3360, slip. op. at 4.
¶ 40        When our supreme court decided White it changed the law, specifically holding that the
       first degree murder firearm enhancement is automatically triggered when it is part of the
       factual basis for the underlying offense, regardless of whether the State seeks to pursue it as
       an aggravating factor. See White, 2011 IL 109616, ¶ 26 (“In enacting section 5-8-
       1(a)(1)(d)(i), the legislature took away any discretion the State and trial court had to fashion
       a sentence that does not include this mandatory enhancement.”). White, therefore, represented
       a sharp departure from existing case law and must be construed as a new rule. See Teague,
       489 U.S. at 301 (“a case announces a new rule when it breaks new ground or imposes a new
       obligation on the States or the Federal Government. [Citations.] To put it differently, a case
       announces a new rule if the result was not dictated by precedent existing at the time the
       defendant’s conviction became final.” (Emphasis in original.)); see also Flowers, 138 Ill. 2d
       at 237.
¶ 41        Having reached this conclusion, we must next determine whether the new rule announced
       in White is retroactively applicable to cases, such as the defendant’s, on collateral review. As
       already noted above, retroactive application would be appropriate only if the new rule falls
       within one of two exceptions articulated under Teague, namely that: (1) the new rule places
       an entire category of primary, private, individual conduct beyond the reach of the criminal-
       law-making authority to proscribe or (2) the rule is a watershed rule of criminal procedure,
       implicit in the concept of ordered liberty, and without which the likelihood of an accurate
       conviction is seriously diminished. See Teague, 489 U.S. at 311-13; see also Flowers, 138
       Ill. 2d at 242; see also Kizer, 318 Ill. App. 3d at 246-47 (citing Sawyer, 497 U.S. at 241).

                                                -10-
¶ 42        Since it is clear that the rule announced in White does not legalize an entire category of
       primary, private individual conduct as required under the first Teague exception, we turn to
       the second exception. Our supreme court has cautioned that this exception must be “narrowly
       construed,” and that its focus is on the accuracy of the conviction and the finding of guilt.
       Flowers, 138 Ill. 2d at 242; see also People v. Morris, 236 Ill. 2d 345, 361-62 (2010) (citing
       Teague, 489 U. S. at 313-14).
¶ 43        Moreover, specific to the cause at bar, our supreme court has reiterated:
            “[A] rule that only affects the enhancement of a defendant’s sentence does not amount
            to an error which seriously affects the fairness, integrity or public reputation of judicial
            proceedings so as to fall within the second Teague exception requiring retroactivity in
            all cases.” Morris, 236 Ill. 2d at 363 (citing People v. De La Paz, 204 Ill. 2d 426, 438
            (2003)).
¶ 44        In Morris, two defendants who entered negotiated guilty pleas in the circuit court
       challenged the dismissal of their pro se postconviction petitions, each of which asserted that
       the defendants were not admonished that they would be required to serve a term of
       mandatory supervised release (MSR) in addition to their sentences, thereby depriving the
       defendants of the benefit of their negotiated plea agreement. Morris, 236 Ill. 2d at 348-49.
       In support of their argument, the defendants cited to the decision in People v. Whitfield, 217
       Ill. 2d 177, 203 (2005), which was decided after the defendants’ postconviction petitions
       were dismissed. Morris, 236 Ill. 2d at 348-49. Whitfield held that failure to admonish a
       defendant of his MSR obligation during the plea hearing constituted a violation of the
       defendant’s due process rights and required the fulfillment of the promise made during the
       plea agreement through the modification of the defendant’s sentence (i.e., the reduction of
       the sentence to include the MSR obligation). Morris, 236 Ill. 2d at 356-59 (citing Whitfield,
       217 Ill. 2d at 181-202).
¶ 45        The defendants in Morris sought application of Whitfield to their causes. Morris, 236 Ill.
       2d at 359-60. Our supreme court, however, rejected their invitation, finding that Whitfield
       did not apply retroactively to cases, such as the defendants’, on collateral review. Morris, 236
       Ill. 2d at 360. In doing so, our supreme court first held that Whitfield was not “ ‘compelled’ ”
       or “ ‘dictated’ ” by precedent and, therefore, announced a new rule of law. Morris, 236 Ill.
       2d at 360-61. The court further held that Whitfield did not fall under either of the exceptions
       set forth in Teague. Morris, 236 Ill. 2d at 361-62. Specifically, with respect to the second
       Teague exception, the court in Morris noted that the Whitfield rule “cannot be characterized
       as a profound and sweeping change to rules of criminal procedure which is essential to the
       fundamental fairness of criminal proceedings” so as to require retroactive application to cases
       on collateral review. Morris, 236 Ill. 2d at 363. In doing so, the court in Morris noted that
       in its prior decision in De La Paz, 204 Ill. 2d at 438, rejecting the retroactive application of
       Apprendi v. New Jersey, 530 U.S. 466 (2000), to cases on collateral review, it had made clear
       that a rule that only affects the enhancement of a defendant’s sentence does not fall into the
       category of errors that affect the integrity of the judicial system so as to trigger the second
       Teague exception. The court in Morris noted that it had no reason to deviate from this
       rationale. Morris, 236 Ill. 2d at 363 (citing De La Paz, 204 Ill. 2d at 438).


                                                 -11-
¶ 46       Applying the principles articulated in Morris to the present case, we too are compelled
       to conclude that the decision in White did “not amount to an error which seriously affects the
       fairness, integrity or public reputation of judicial proceedings so as to fall within the second
       Teague exception requiring retroactivity in all cases.” Morris, 236 Ill. 2d at 363. The new
       rule announced in White merely mandates the application of the firearm enhancement
       provision of the murder statute (730 ILCS 5/5-8-1(a)(1)(d)(i) (West 2004)) any time the
       factual basis of a plea agreement includes the use of a firearm. As such the rule only “affects
       the enhancement of a defendant’s sentence” and not the integrity or the reputation of the
       judicial system. See Morris, 236 Ill. 2d at 363; see also People v. De La Paz, 204 Ill. 2d at
       438 (holding that the decision in Apprendi v. New Jersey, 530 U.S. 466 (2000), does not
       meet the second Teague exception so as to be applied to cases on collateral review, because
       that decision only affects the enhancement of a defendant’s sentence and does not amount
       to an error that seriously affects the fairness or reputation of court proceedings). Accordingly,
       for all of the aforementioned reasons, we must conclude that White does not apply
       retroactively to the defendant’s case.
¶ 47       Since White does not apply to the defendant’s postconviction claim, the defendant is
       without remedy and both his conviction and sentence must stand.

¶ 48                                  B. Correction of Mittimus
¶ 49       The parties agree that the defendant’s mittimus does not reflect the correct amount of
       fines and fees that should have been imposed upon the defendant. The trial court in this case
       imposed a total of $545 in fines and fees against the defendant, including: (1) $190 for a
       felony complaint filed (see 705 ILCS 105/27.2(a)(w)(1)(A) (West 2004)); (2) $60 for a
       felony complaint conviction (see 55 ILCS 5/4-2002.1(a) (West 2004)); (3) $200 toward the
       State DNA identification system (see 730 ILCS 5/5-4-3(j) (West 2004)); (4) $20 for violent
       crime victim assistance (725 ILCS 240/10(c) (West 2004)); (5) $30 for clerk automation and
       document storage (see 705 ILCS 105/27.3 (West 2004)); (6) $15 for sheriff court services
       (see 55 ILCS 5/5-1103 (West 2006)); (7) $5 for court systems (see 55 ILCS 5/5-1101(a)
       (West 2006)); (8) $10 for the arrestee’s medical costs fund (see 730 ILCS 125/17 (West
       2004)); (9) $10 for the mental health court (see 55 ILCS 5/5-1101(d-5) (West 2006)); and
       (10) $5 toward the youth division/peer court (see 55 ILCS 5/5-1101(e) (West 2006)).
¶ 50       The defendant contends and the State concedes that the $10 mental health court and $5
       youth division/peer court fees were wrongfully imposed and should be vacated because they
       were enacted after the date of the underlying offense for which the defendant was convicted.
       After a review of the record, we agree with the parties. The legislature enacted both the
       mental health court and youth division/peer court fines on January 1, 2005. See 55 ILCS 5/5-
       1101(e) (West 2006); Pub. Act 93-982 (eff. Jan. 1, 2005); Pub. Act 93-992 (eff. Jan. 1,
       2005). The defendant committed the underlying offense on December 10, 2002, almost three
       years before the effective date of the fines. Accordingly, these fines cannot be applied to his
       case. See People v. Maxwell, 2011 IL App (4th) 100434, ¶ 105 (holding that where the fine
       statutes went into effect after the defendant committed the offense, the imposition of the fine
       was an invalid ex post facto punishment that should be vacated).


                                                 -12-
¶ 51       Accordingly, we instruct the clerk of the circuit court to correct the mittimus to reflect
       a total of $530 in fines and fees. See Ill. S. Ct. R. 615(b)(1) (“[o]n appeal the reviewing court
       may *** modify the judgment or order from which the appeal is taken”); People v. McCray,
       273 Ill. App. 3d 396, 403 (1995) (“[r]emandment is unnecessary since this court has the
       authority to directly order the clerk of the circuit court to make the necessary corrections”).

¶ 52                                   III. CONCLUSION
¶ 53      For all the foregoing reasons, we affirm the circuit court’s dismissal of the defendant’s
       postconviction petition and direct the clerk of the circuit court to correct the mittimus.

¶ 54       Affirmed; mittimus corrected.




                                                 -13-